                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      DARLENE CORTEZ,
                                         1:19-cv-12261-NLH-AMD
               Plaintiff,
                                         MEMORANDUM
      v.                                 OPINION & ORDER

      MICHAEL BASKIN, et al.,

                Defendants.


APPEARANCES:

DARLENE CORTEZ
5752 MARSHALL STREET
PHILADELPHIA, PA 19120

       Appearing pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff, Darlene Cortez, appearing pro se, has

filed a complaint against five Defendants; and

       WHEREAS, Plaintiff claims that the named Defendants, along

with a dozen other individuals, stole her formulas for natural

oil fragrances and other products she developed; breached their

contract to create, market, and sell products based on her

formulas; broke into her home and stole the signed contract

documents; and stole her embryos and born and unborn children;

and

       WHEREAS, because Plaintiff filed an application to proceed

without prepayment of fees, the Court screened her complaint
pursuant to 28 U.S.C. § 1915(a)(1), which requires a federal

court to dismiss an action sua sponte if, among other things,

the action is frivolous or malicious, or if it fails to comply

with the proper pleading standards, see 28 U.S.C. §

1915(e)(2)(B)(i)-(iii) (Docket No. 5); and

     WHEREAS, the Court found that Plaintiff’s complaint was

deficient because: (1) the Court was unable to determine the

asserted basis for the Court’s exercise of subject matter

jurisdiction; (2) if Plaintiff’s complaint was premised on

diversity jurisdiction, 28 U.S.C. § 1332(a), Plaintiff had

failed to properly plead her citizenship or the citizenship of

the defendants; (3) if Plaintiff’s complaint was premised on

federal question jurisdiction, 28 U.S.C. § 1331, Plaintiff’s

complaint did not expressly assert any federal statutory or

constitutional claims, and no federal law is cited; and (4)

Plaintiff’s complaint contains numerous allegations against

several individuals who are not listed in the caption as

defendants in the action; and

     WHEREAS, the Court granted Plaintiff’s IFP application,

deemed her complaint filed, but issued an Order to Show Cause as

to why her complaint should not be dismissed for lack of subject

matter jurisdiction, Fed. R. Civ. P. 12(h)(3); and

     WHEREAS, the Court provided Plaintiff with 20 days to file

her response, which was due on May 25, 2019; but

                                2
     WHEREAS, Plaintiff has failed to respond to the Court’s

Order to Show Cause;

     THEREFORE,

     IT IS on this     3rd    day of   June      , 2019

     ORDERED that Plaintiff’s complaint be, and the same hereby

is, DISMISSED for lack of subject matter jurisdiction.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
